Citation Nr: 0827870	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.   Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 




INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to service connection for 
bilateral hearing loss.  In December 2004, a VA examiner 
opined that it was "equally likely" that the veteran's 
hearing loss and tinnitus to be due to in-service acoustic 
trauma as to working in quality assurance for the U.S 
Department of Defense.  In September 2005, the RO denied 
service connection for hearing loss because the medical 
evidence of record did not demonstrate hearing loss 
disability within the meaning of VA regulations.  In this 
respect, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  In December 2006, the veteran's representative 
requested an additional VA examination to determine the 
veteran's current hearing acuity, prior to the adjudication 
of the claim.  The Board agrees that a new examination should 
be conducted.  

The veteran has also perfected an appeal of his claim for a 
TDIU.  As the issue of entitlement to TDIU is inextricably 
intertwined with the claim of entitlement to service 
connection for bilateral hearing loss being remanded by the 
Board at this time, it will be deferred pending resolution of 
the other claims on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an audiological examination to 
determine the current severity of his 
bilateral hearing loss.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  

2.  Then, the RO should readjudicate the 
veteran's claims.  The RO should consider 
any new evidence added to the claims 
file.  If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case and provide him and his 
representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


